FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHUPINDERPAL SINGH BAL,                          No. 07-73422

               Petitioner,                       Agency No. A076-677-562

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Bhupinderpal Singh Bal, a native and citizen of India, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying Bal’s third

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for abuse of discretion the denial of a motion to reopen, Toufighi

v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Bal’s motion to reopen as

untimely and numerically barred because it was Bal’s third motion to reopen and it

was filed almost five years after the BIA’s final order of removal, see 8 U.S.C. §

1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final order

of removal); 8 U.S.C. § 1229a(c)(7)(A) (a party may file only one motion to

reopen), and Bal failed to establish changed circumstances in India to qualify for

the regulatory exception to the time and number limitations. See 8 C.F.R. §

1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945-46 (9th Cir. 2004).

      Bal’s contention that the BIA failed to consider the evidence with his motion

to reopen fails because he has not overcome the presumption that the BIA did

review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73422